UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 15, 2017 STEEL PARTNERS HOLDINGS L.P. (Exact name of registrant as specified in its charter) Delaware 001-35493 13-3727655 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 590 Madison Avenue, 32nd Floor, New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 520-2300 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On March 16, 2017, Steel Partners Holdings L.P., a Delaware limited partnership (the "Company"), published a letter to its unitholders. A copy of the letter is being furnished as Exhibit 99.1 hereto. On March 15, 2017, the Company issued a press release announcing that it will host a live webcast of its investor day on Tuesday, March 28, 2017, beginning at approximately 12:15 p.m. E.T. A copy of the press release is being furnished as Exhibit 99.2 hereto. The information in this Current Report, including the exhibits attached hereto, is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of such section. The information in this Current Report, including the exhibits, shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any incorporation by reference language in any such filing, unless the Company expressly sets forth in such future filing that such information is to be considered "filed" or incorporated by reference therein. Item 8.01 Other Events. The information set forth under Item 7.01 of this Current Report on Form 8-K is incorporated by reference in this Item 8.01. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No . Exhibits Letter to Unitholders, dated March 16, 2017. Press Release dated March 15, 2017. SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. March 16, 2017 STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. Its General Partner By: /s/ Douglas B. Woodworth Douglas B. Woodworth Chief Financial Officer Exhibits Exhibit No . Exhibits Letter to Unitholders, dated March 16, 2017. Press Release dated March 15, 2017.
